Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 24, 2014

The Court of Appeals hereby passes the following order:

A14A1895. KWOK C. CHAN AS TRUSTEE FOR THE TOM CHAN TRUST
    A/K/A THE KWOK C. CHAN TRUST v. FEDERAL HOME LOAN
    MORTGAGE CORPORATION et al.

      The above appeal was docketed on June 11, 2014. Appellant’s brief and
enumerations of error were due July 1, 2014. As of the date of this order, appellant
has failed to comply with this Court’s Rules by not filing his brief and enumerations
of error within 20 days from docketing nor requesting an extension of time to due so.
Therefore, appellee’s Motion to Dismiss Appeal is hereby GRANTED and this appeal
is DISMISSED. See Court of Appeals Rules 13 and 23 (a).




                                       Court of Appeals of the State of Georgia
                                                                        07/24/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.